Citation Nr: 0517396	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from February 1973 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2002 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Although the RO has characterized the issue on appeal as 
whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
residuals of a head injury, the Board finds that the notice 
of the July 1979 rating decision was defective.  As such, the 
Board has characterized the issue as set forth on the title 
page.


FINDINGS OF FACT

The veteran does not have residuals of a head injury that are 
related to his service.


CONCLUSION OF LAW

Residuals of a head injury are not the result of disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in February 2002; the statement of the case 
dated in June 2003; and the letter dated in April 2001.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination and opinion regarding the etiology of the 
disorder decided herein have been obtained in this case.  The 
available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records, other than (1) outpatient 
treatment records from the Atlanta VAMC and (2) treatment at 
the Hamilton County Jail in Chattanooga, Tennessee.  However, 
searches for these records were negative.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
dated from February 1973 to March 1973, are negative for any 
complaints or diagnosis of a head injury.  Rather, during the 
first week of training, the veteran complained of persistent 
headaches, and was found to have elevated blood pressure.  He 
was subsequently discharged for pre-existing hypertension.

In a statement submitted in July 2003, associated with his 
substantive appeal (VA Form 9), the veteran stated that he 
received a beating from his superiors during boot camp in 
Parris Island in 1973.  Specifically, the veteran alleged 
that a sergeant:

. . . kicked my feet out from under 
me and my head hit the desk and as I 
fell to the floor, he kicked me in 
the side and other places . . . in 
the back and head, as well.  After a 
while, the MPs . . . proceeded to 
beat me too.

There is no current medical evidence of record, however, 
reflecting residuals of a head injury.

Analysis.  The veteran contends that he currently suffers 
from residuals of a head injury, which was incurred during 
military service.  As noted above, the veteran's service 
medical records do not reflect that the veteran was diagnosed 
with this disorder during service.  Moreover, there is no 
competent evidence of record showing that the veteran 
currently has residuals of a head injury, and the veteran has 
therefore failed to satisfy the initial element of a service-
connection claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Accordingly, based on the entire record, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of a head injury.

The veteran has asserted that his disorder began in service, 
and the Board has considered his contentions and testimony in 
this regard.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a medical opinion, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for the disorder on 
appeal.  See Heuser v. Brown, 7 Vet. App. 379, 384 (1995).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


